


109 HR 5803 IH: Keeping Families Together

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5803
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. Ramstad (for
			 himself, Mr. Stark,
			 Mr. Kennedy of Minnesota,
			 Mr. Kennedy of Rhode Island,
			 Mrs. Myrick,
			 Mr. Capuano,
			 Mr. Pickering,
			 Mr. Chandler,
			 Mr. Walsh,
			 Mr. Gordon,
			 Mrs. Bono,
			 Mr. Hinchey,
			 Mr. Ryun of Kansas,
			 Mr. Langevin,
			 Mr. Gerlach,
			 Mr. Levin,
			 Mr. Souder,
			 Mr. McDermott,
			 Mr. Meehan,
			 Ms. Schakowsky,
			 Mr. Brown of Ohio,
			 Mr. Price of North Carolina,
			 Mr. Moore of Kansas,
			 Mr. Emanuel,
			 Mr. Peterson of Minnesota, and
			 Mr. Shays) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a
		  State family support grant program to end the practice of parents giving legal
		  custody of their seriously emotionally disturbed children to State agencies for
		  the purpose of obtaining mental health services for those
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Families Together
			 Act.
		2.PurposeIt is the purpose of this Act to assist
			 States in eliminating the practice of parents giving custody of their seriously
			 emotionally disturbed children to State agencies for the purpose of securing
			 mental health care for those children.
		3.Family support
			 grantsTitle V of the
			 Public Health Service Act (42 U.S.C.
			 290aa et seq.) is amended—
			(1)by redesignating
			 the second part G (relating to services provided through religious
			 organizations) as part J;
			(2)by redesignating
			 sections 581 through 584 of part J (as so redesignated) as sections 596 through
			 596C, respectively; and
			(3)by adding at the
			 end the following:
				
					KFamily
				support
						597.Family support
				grants
							(a)In
				generalThe Secretary, acting through the Administrator and in
				consultation with the task force established under section 597A, is authorized
				to award competitive grants to States to enable such States to establish
				systems of care to treat and provide services to all eligible children and
				youth. The Secretary shall ensure that the amount awarded to each grantee is
				sufficient to enable the grantee to accomplish the purposes of the
				grant.
							(b)EligibilityTo
				be eligible for a grant under subsection (a) a State shall—
								(1)have laws or
				policies in effect to ensure that children receive appropriate mental health
				services so that parents do not have to relinquish legal custody of such
				children;
								(2)submit to the
				Secretary an application from the Governor in accordance with subsection
				(c);
								(3)provide assurances
				that the State will provide matching funds in accordance with subsection (e);
				and
								(4)meet such other
				requirements as the Secretary determines appropriate.
								(c)Application
								(1)In
				generalAn application submitted for a grant under this section
				shall include—
									(A)a brief
				description of the system of care that the State intends to establish with
				amounts received under the grant to ensure that eligible children and youth and
				their families receive the appropriate individualized mental health treatment
				and family support services necessary to keep such families together;
									(B)a description of
				the process by which the State will formulate a State plan that meets the
				requirements of paragraph (2), including participants, timelines, and any
				previous or ongoing efforts related to the establishment of a statewide
				system;
									(C)an estimate of the
				number of eligible children and youth in the State, and the number of eligible
				children and youth who will be served under the grant;
									(D)a description of
				existing systems of care in the State (including systems funded under section
				561) and existing interagency collaboration that demonstrates a foundation on
				which the State can build a system of care under a grant under this
				section;
									(E)a brief
				description of the manner in which services for all eligible children and youth
				are expected to be funded under the system established by the State under the
				grant;
									(F)a description of
				children’s mental health services capacity in the State and the steps that will
				be taken, if necessary, to ensure that adequate capacity exists to implement
				the proposed system of care;
									(G)a description of
				the source of the State matching funds; and
									(H)other information
				as required by the Secretary.
									(2)State
				planPrior to receiving funds under the grant for the second
				grant year, a State shall submit to the Secretary and the Secretary shall
				approve, a State plan that—
									(A)is developed
				through a collaborative process that includes the required State partners as
				represented by senior officials with policymaking authority, the required
				private partners, and other entities that the governor of the State determines
				appropriate;
									(B)contains a
				description and assessment of the effectiveness of the laws or policies that
				the State has in effect to ensure that children receive appropriate mental
				health services and that parents do not have to relinquish legal custody of
				such children in order to obtain such services;
									(C)contains a
				description of the services to be provided to eligible children and youth and
				the sources of such services, including the extent to which the State will
				build upon existing systems of care within the State;
									(D)contains a
				description of the procedures to be implemented for the early identification,
				assessment, and referral, by health care providers, mental health agencies,
				other child-serving entities, child welfare, corrections, and juvenile justice
				systems, of all eligible children and youth for appropriate care and for
				coordinating services among child welfare, juvenile justice, and child mental
				health agencies, including co-location of services as appropriate;
									(E)describes any
				legislative changes that are required to implement the State plan;
									(F)describes how the
				State screens children and youth entering the juvenile justice and child
				welfare systems for mental health problems, including the State’s mental health
				screening procedures as part of the early and periodic screening, diagnostic,
				and treatment services described in section 1905(r) of the
				Social Security Act that are provided
				under the medicaid programs;
									(G)contains a
				description of the plan of the State for ensuring that there will be adequate
				capacity to serve all eligible children;
									(H)contains a
				description of the plan of the State for financing the system of care developed
				under the grant, including—
										(i)the manner in
				which the State will use—
											(I)contributions from
				State agencies;
											(II)State eligibility
				options or waivers authorized with respect to the State medicaid program such
				as those authorized under sections 1902(e)(3) and 1915(c) of the
				Social Security Act;
											(III)the State
				Children’s Health Insurance Program under title XXI of the
				Social Security Act (including an
				assurance that grant funds will not be used as a State match under the medicaid
				or SCHIP programs); and
											(IV)other public
				health insurance mechanisms; and
											(ii)how Federal grant
				dollars will be used to enable the State to achieve a sustainable system of
				care to serve all eligible children and youth;
											(I)contains a description of how the
				State will provide outreach services to families, provide for public
				educational activities, and involve families; and
											(J)establishes a
				method for tracking and reporting the number of children and youth entering
				child welfare and juvenile justice systems with significant mental health
				problems.
									(3)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				States—
									(A)that have a
				history of developing and supporting local or statewide systems care and of
				successful interagency collaboration;
									(B)that have taken
				steps to broaden access to community-based services for children with serious
				emotional disturbances;
									(C)that have provided
				reasonable estimates of the numbers of eligible children and youth;
									(D)that have
				sufficient mental health service capacity or specific plans for sufficiently
				increasing mental health services capacity to successfully implement the
				proposed system of care;
									(E)in which the
				governor’s office will play a leading role in the formulation of the State plan
				required under paragraph (2); and
									(F)that will involve
				State juvenile and family court judges in the planning and oversight of the
				system of care.
									(d)Use of
				fundsA State shall use amounts received under a grant under this
				section to—
								(1)establish State-
				and local-level infrastructure to allow for interagency cooperation and cross
				system financing to—
									(A)support the
				purchase and delivery of a comprehensive array of community-based mental health
				and family support services to all eligible children and youth and their
				families;
									(B)decrease
				categorical funding structures and eliminate inter-agency fragmentation of
				services; and
									(C)increase the
				capacity of agencies to share public resources and improve parental access to
				services for children with mental health needs to eliminate the need to
				relinquish custody in order to receive treatment;
									(2)expand public
				health insurance programs to cover a comprehensive array of community-based
				mental health and family support services for eligible children and youth and
				their families that will be sustainable after the grant has expired;
								(3)deliver mental
				health care and family support services to eligible children and youth and
				their families as part of a transition to a sustainable system of care for such
				children and youth;
								(4)provide outreach
				and public education concerning programs and activities funded under this
				section;
								(5)provide training
				and professional development for personnel who work with eligible children and
				youth as required to successfully implement the State plan; and
								(6)carry out other
				administrative activities related to the programs and activities carried out
				under the grant, including the development and maintenance of data
				systems.
								(e)Matching
				funds
								(1)In
				generalA State that receives a grant under this section shall,
				with respect to the costs to be incurred by the State in carrying out the
				purpose for which the grant is awarded, make available non-Federal
				contributions toward such costs in an amount that—
									(A)for the third
				fiscal year for which the entity receives payments from a grant under such
				subsection, is not less than $1 for each $2 of Federal funds provided in the
				grant;
									(B)for the fourth
				such fiscal year, is not less than $1 for each $1 of Federal funds provided in
				the grant; and
									(C)for the fifth and
				sixth such fiscal years, is not less than $2 for each $1 of Federal funds
				provided in the grant.
									(2)Determination of
				amount contributedNon-Federal contributions required in
				paragraph (1) may be in cash or in kind, fairly evaluated, including plant,
				equipment, or services. Amounts provided by the Federal Government, or services
				assisted or subsidized to any significant extent by the Federal Government, may
				not be included in determining the amount of such non-Federal
				contributions.
								(3)Accounting
				requiredWith respect to a State that complies with the
				requirement of paragraph (2) through the provision of in-kind contributions,
				such State shall provide the Secretary with an accounting that describes the
				value of such in-kind contributions.
								(f)Limitation on
				use for administrative costsNot more than 5 percent of the
				amount that a State receives under a grant under this section shall be used for
				administrative costs.
							(g)PaymentsGrants
				under this section shall be payable over a 6-year period.
							(h)Reporting
				requirements
								(1)In
				generalThe Secretary, acting through the Administrator and in
				consultation with the task force established under section 597A, shall require
				States to report information that is appropriate to permit an assessment to be
				made of the success of States in the implementation of programs under this
				section. Such information shall, at a minimum, include—
									(A)the number of
				eligible children and youth in foster care;
									(B)the number of
				eligible children and youth in residential treatment centers;
									(C)appropriate
				information concerning the participation and academic progress of eligible
				children and youth in school;
									(D)measures of the
				contacts of eligible children and youth with juvenile justice systems;
									(E)measures of the
				clinical improvement of eligible children and youth; and
									(F)information
				concerning the level of satisfaction of eligible children and youth and their
				families with services received.
									(2)Annual report by
				StatesBeginning with the second fiscal year in which a State
				receives funding under a grant under this section, the State shall annually
				report to the Secretary on the success of the programs and activities carried
				out by the State under the grant. Such reports shall include the information
				specified in paragraph (1) and other information required by the
				Secretary.
								(3)Reports by the
				Secretary
									(A)In
				generalNot later than 3 years after the date of enactment of
				this part, the Secretary shall submit to Congress a report on the success of
				States in using grants under this section to eliminate children and youth
				custody relinquishment solely to obtain mental health care. Such report shall
				include recommendations to strengthen the program under this section.
									(B)Final
				reportNot later than 6 years after the date of enactment of this
				part, the Secretary shall submit to Congress a final report on the success of
				States in using grants under this section to eliminate children and youth
				custody relinquishment solely to obtain mental health care.
									(i)Technical
				assistanceThe Secretary, in consultation with the task force
				established under section 597A, may provide technical assistance to States in
				carrying out programs and activities under this section. The Secretary shall
				use not more than 20 percent of the amount appropriate for each fiscal year,
				not to exceed $5,000,000 in any such fiscal year, to carry out this subsection
				and shall coordinate technical assistance under this section with other
				technical assistance programs as appropriate.
							(j)DefinitionsIn
				this section:
								(1)Eligible
				children and youthThe term eligible children and
				youth means children and youth under the age of 21 years who are in the
				custody of the State for the purpose of receiving mental health services or
				at-risk of entering into the custody of the State for the purpose of receiving
				mental health services.
								(2)Family support
				servicesThe term family support services means
				individualized services that are designed with input from the family and
				provided to eligible children and youth and their families to promote the
				mental health of an eligible child or youth, to strengthen the ability of
				family members to care for an eligible child or youth, or to enable an eligible
				child or youth to take advantage of other treatment and family support
				services.
								(3)Required private
				partnersThe term required private partners
				includes—
									(A)representatives of
				families of seriously emotionally disturbed children;
									(B)representatives of
				mental health care providers;
									(C)representatives of
				private health insurers; and
									(D)representatives of
				hospitals and residential care facilities.
									(4)Required State
				partnersThe term required State partners with
				respect to a State includes—
									(A)the State agency
				responsible for children’s mental health;
									(B)the State child
				welfare agency;
									(C)the State juvenile
				justice agency;
									(D)the State Medicaid
				agency;
									(E)the State
				education agency;
									(F)the State
				substance abuse agency;
									(G)the State bureau
				of insurance; and
									(H)the office of the
				Governor of the State.
									(5)StateThe
				term State includes, in addition to the several States, the
				District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the
				Northern Mariana Islands, the Virgin Islands, Guam, American Samoa, the Trust
				Territory of the Pacific Islands, and Indian tribes.
								(k)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, $4,500,000 for fiscal year 2006, $6,500,000 for fiscal year
				2007, and $11,000,000 for each of each of fiscal years 2008 through
				2011.
							597A.Task
				force
							(a)EstablishmentThe
				Administrator, in conjunction with the Director of the Office of Juvenile
				Justice and Delinquency Prevention, the Administrator of the Administration for
				Children and Families, the Administrator of the Centers for Medicare &
				Medicaid Services, and the Assistant Secretary of Education for Special
				Education, shall establish and staff a task force to examine problems of mental
				health in the child welfare and juvenile justice systems and issues with
				respect to access by children and youth to mental health services, and the role
				of their agencies in promoting access by children and youth to mental health
				services.
							(b)DutiesThe
				task force established under subsection (a) shall—
								(1)work with mental
				health and child advocates, representatives of families of eligible children
				and youth, and representatives of State systems of care to make recommendations
				to Congress concerning strategies to improve the delivery of mental health
				services, including prevention services, to children and youth with serious
				emotional disturbances, including those who are at risk of dropping out of
				school or at-risk of coming in contact with child welfare and juvenile justice
				systems;
								(2)work with mental
				health and child advocates, representatives of families of eligible children
				and youth, and representatives of State systems of care to develop improved
				reporting requirements for States concerning the number of children and youth
				entering child welfare and juvenile justice systems solely to access mental
				health services;
								(3)in consultation
				with States and appropriate stakeholders, create standard definitions for the
				categories of data to be collected on such children and youth;
								(4)foster interagency
				cooperation to eliminate the practice of custody relinquishment;
								(5)provide advice to
				the Administrator in implementation of the family support grant programs under
				section 597;
								(6)coordinate and
				deliver technical assistance to States and State agencies to help implement
				programs under such grant program;
								(7)make
				recommendations to break down barriers to coordination in existing Federal
				programs and to allow for more effective integration across agencies and
				programs; and
								(8)provide a biannual
				report to Congress on its recommendations and its progress in carrying out its
				duties, ending the practice of parents relinquishing legal custody of their
				children with serious emotional disturbances in order to obtain mental health
				services, and improving the delivery of mental health services to children with
				serious emotional disturbances.
								(c)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, $1,000,000 for each of fiscal years 2006 through 2011. Of the
				amount appropriate for each fiscal year under this subsection, 60 percent of
				such amount shall be made available to the Secretary, 20 percent of such amount
				shall be made available to the Attorney General, and 20 percent of such amount
				shall be made available to the Secretary of
				Education.
							.
			
